Mr. Justice White
delivered the opinion of the court:
The principal objection urged for a reversal of the judgment in this cause is, an alleged departure *26in pleading. A cross-complaint, based npon the alleged fraud and deceit of appellants practiced upon appellee Turley, was filed and the cause beard thereon. Thereafter, and before judgment, an amended cross-complaint was filed by Turley in which the same matters were set forth, and much in addition thereto, which, if proven, would warrant the rescission of a contract entered into between the appellee and one of the appellants acting through the other. The prayer of the amended cross-complaint was for a rescission of the contract, and judgment in the same sum as prayed for in the cross-complaint. The judgment is silent as to the rescission of the contract, but awards damages in favor of the cross-complainant. We are not concerned with the names which counsel assign to actions, nor with the relief which they ask. “In our system of procedure, courts award any relief to which plaintiff’s pleadings and proof_entitle him, regardless of the prayer embodied in his complaint."—Ross v. Purse, 17 Colo. 24, 27.
The facts set forth in the cross-complaint stated a cause of action against appellants, and as the judgment that was entered could have been rendered upon the facts as stated in the cross-complaint, appellants cannot complain that thereafter another cross-complaint, embodying, the same facts, together. with others, was filed over their objections, upon which the judgment was based. If error at all, it was error without prejudice. Moreover, we have carefully examined the record, fully considered the briefs and argument of counsel, and find that the substantial rights of appellants have not been disregarded. It appears that substantial justice was done by the judgment, and it is, therefore, affirmed.—Ward v. Goodrich, 46 Colo. 352. Affirmed.
Chief Justice Steele and Mr. Justice Bailey concur.